United States Court of Appeals
                                                                          Fifth Circuit
                                                                        F I L E D
                          UNITED STATES COURT OF APPEALS
                                                      November 19, 2004
                                        FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                       _________________

                                          No. 04-10491
                                       (Summary Calendar)
                                       _________________


BRIDGET PARSON,

                              Plaintiff-Appellant,

       v.

WILMER HUTCHINS INDEPENDENT SCHOOL DISTRICT

                              Defendants-Appellee


                          Appeal from the United States District Court
                              for the Northern District of Texas
                                  USDC No. 3:03-CV-492-K



Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

       Bridget Parson appeals the district court’s order setting aside default judgment against Wilmer

Hutchins Independent School District. A motion to set aside a default judgment is interlocutory and

nonappealable. Parks v. Collins, 761 F.2d 1101, 1104 (5th Cir. 1985) (“When an order. . .‘merely

vacates the judgment and leaves the case pending for further determination, the order is akin to an




       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
order granting, a new trial and is interlocutory and nonappealable”) (quoting 7 J. Moore, MOORE'S

FEDERAL PRACTICE ¶ 60.30[3] (2d ed. 1983)). Moreover, the district court has not certified this case

for interlocutory appeal. See 28 U.S.C. § 1292(b). Accordingly, we DISMISS Parson’s appeal. All

outstanding motions are DENIED AS MOOT.




                                                -2-